Let me begin by
congratulating President Jan Eliasson on his election.
Allow me to assure him of Poland’s readiness to
support him in his efforts during this session. I would
also like to join the European Union presidency — to
whose statement we fully adhere — in expressing my
words of gratitude to His Excellency Mr. Jean Ping for
his leadership during the preparations for the sixtieth
anniversary summit.
This year in Poland we are commemorating the
twentieth anniversary of the Solidarity movement. In
the history of Europe since the Second World War,
there have been few events that can be celebrated with
a similar sense of pride and satisfaction. The history of
Solidarity — and in particular its rebirth in 1989 —
opened the way to profound historic changes in Europe
and the entire world, including the fall of the Berlin
Wall and the collapse of the Communist bloc. I hope
and believe that Solidarity’s message still remains an
inspiration not only for Poland, but also for the entire
world — wherever there are people who uphold or
aspire to freedom and solidarity. In that spirit, I would
like to repeat our call to celebrate 31 August as a world
day of freedom and solidarity. In our opinion, global
solidarity should be the central value in and the key
tool for achieving a new sense of community and
realizing our common interests.
Poland’s dedication to the concept of solidarity
also draws strength from the fact that Poland itself
benefited from foreign aid and support. Today, we are
undergoing an important transition in our status: from
aid recipient to donor. We hope that Poland’s active
cooperation for development will serve as a catalyst for
further change and help lay the foundation for
democracy, sustainable development, human rights and
the rule of law.
For us, however, the concept of responsible
solidarity is not solely limited to humanitarian
endeavours; it means more than assisting the poor and
underdeveloped. Solidarity is an operational principle,
which generates cooperative attitudes among countries
in need, including those plagued by terrorism, natural
and manmade disasters, weak State structures and other
calamities. Solidarity means rescue rather than relief,
remedy rather than alleviation. It should be driven by
need — not by right — and cut across dividing lines. It
is solidarity that can help to bridge religious and
ideological divides and overcome the difficult legacy
of the past. Indeed, if we want to build a world without
divisions we must first suppress all disputes that feed
on past grievances. We have to find a way to reconcile
divergent points of view without sacrificing our
principles.
The recently concluded High-level Plenary
Meeting was a product of enormous efforts to forge a
new global consensus on development, security, human
rights and United Nations institutional reform. The
agenda of the summit was long and ambitious. The
preparatory process, as well as the summit itself,
offered many insights, ideas and useful
recommendations that merit further serious
consideration. However, despite the great
determination and expectations, we failed to achieve
unity in confronting all of the world’s most menacing
problems.
The United Nations is a ponderous institution and
does not embrace change easily. Thus, we should not
expect that each and every summit will provide us with
revolutionary changes. Real breakthroughs are usually
the result of a lengthy process. Consequently, our
outcome document should be regarded not as the end
of reform, but as a guide for the further practical steps
that need to be taken. In that context, I call on
Members to devise a plan to implement our summit
decisions and to submit it to the General Assembly for
adoption. This time, we must break the vicious circle
of inaction and ensure a proper follow-up to the
summit. Finding workable forms and mechanisms for
cooperation has never proved easy and will remain a
serious challenge for the months ahead.
The United Nations operates in a constantly
changing international environment. We have already
identified major new threats, risks and challenges: the
fanaticism of international terrorism, the proliferation
of weapons of mass destruction, organized crime,
States in crisis and failed States. Although we claim to
know their nature, we will never be quite able to
predict how, where and when those threats will
manifest themselves. At the same time, such threats
cannot overshadow the importance of addressing their
root causes, such as development gaps, poverty, social
exclusion, natural disasters, discrimination and
intolerance, among others.
19

We are passing through a transitional stage with
all its strains and stresses. International institutions and
mechanisms — designed to serve the old international
system — must face the challenge of reform and
accommodation. The United Nations is not an
exception. As a consequence, we have had to find ways
and means to respond to the swiftly changing nature of
security threats and risks. Thus, the challenge remains
the same as for all of us: how do we manage that
change?
In this era of globalization and rapid change, no
country alone can fully ensure its own security. State
security is more than ever before dependent on external
determinants. What we need is an innovative and
imaginative approach to security, both in the realm of
strategy and in its constituent processes. Moreover, we
have to develop a new security paradigm according to
which the security of individuals is as important as the
security of States.
Likewise, we need a new concept of sovereignty
that attaches greater importance to protecting the rights
of people than to the prerogatives of State power. We
must place the human being at the centre of the
activities of international institutions.
It is true that the first duty of a Government
should be to protect those living within its jurisdiction
from genocide, mass killing and human rights
violations. However, in certain instances, the
responsibility of the international community to take
action must be ensured.
The proliferation of weapons of mass destruction
is a longstanding problem that has afflicted the
international community for many years. However, in
the light of the particularly threatening nexus of
terrorism and weapons of mass destruction, it has taken
on a new dimension. No State is immune to it or is
protected from its consequences. At the same time,
existing systems of national control and international
non-proliferation agreements are not completely
effective and are undermined by loopholes and lacunae
which enable States and individuals to bypass the
regime. It is all the more disappointing, therefore, that
the United Nations summit failed to reach an outcome
on non-proliferation and disarmament.
To address that challenge adequately, we have to
strengthen the three pillars of the nuclear-arms-control
regime: non-proliferation, disarmament and the
peaceful use of nuclear energy. We should, however,
ensure that it works in a harmonious and self-
sustaining way.
Another issue is that of enforcement. Legal norms
that are not effectively enforced obviously do not serve
their purpose. We have to seek ways and means to
ensure effective verification and to enforce respect for
existing non-proliferation and disarmament obligations.
We cannot count solely on persuasion and containment.
More fundamentally, we need a comprehensive
review of the existing negotiating machinery. With that
in mind, two methods of action are possible. One
would be to establish a group of experts; the other —
perhaps a better solution — would be to request that a
respected international independent research centre —
such as, for example, the Stockholm International
Peace Research Institute — prepare a report containing
recommendations on how to make existing United
Nations institutions and mechanisms more effective,
operational and efficient.
Our concerted efforts to strengthen the United
Nations will be doomed to failure if we continue to
believe that only security issues matter. They certainly
do matter, but security is a much broader concept. It
does not involve only the absence of hard or soft
threats. It is, above all, about the absence of threats to
fundamental human values. Likewise, the eradication
of poverty is essential not only to peace and
development, but, first and foremost, to the
preservation of human rights and standards. Ensuring
social justice and reducing inequalities do not involve
only the allocation of scarce resources to guarantee
security; they also presuppose both human freedom and
human dignity.
In that context, Poland welcomes the proposed
changes to the United Nations human rights machinery,
especially the decision to establish a Human Rights
Council. We believe that such an organ would enable
us to promote respect for human rights in a more
efficient and responsible way.
We should also promote democracy through the
United Nations in order to protect human rights and
expand democratic freedoms. No one can claim that
democracies are free of contradictions and injustices.
But it is democracies that best serve to defend the
values we want to protect and promote.
In that spirit, on behalf of the citizens of Poland, I
would like to reiterate our sincere and strong support
20

for the Democracy Fund, established to assist countries
in their transition to democracy. I truly believe that this
new mechanism will help to address differences among
and within societies in a spirit of true respect and
understanding.
Poland’s commitment to the community of shared
values does not mean that we disregard the institutional
and technical aspects of reform. Institutional
adaptation should be characterized by openness,
transparency and effectiveness. These are precisely the
principles that have guided us in the process of
analysing Security Council reform and establishing the
Peacebuilding Commission and the Human Rights
Council.
Reform of the Security Council is proving to be
an enormously complex and divisive issue. Although
necessary, it should not be conducted at the cost of
compromising the Council’s capacity to meet its
Charter responsibilities. The Republic of Poland
believes that the effectiveness and efficiency of the
Security Council rests on the assumption that
membership not only grants additional privileges but
also increases responsibilities.
Furthermore, Poland fully recognizes the
importance of the ongoing process carried out by the
Secretary-General, which is aimed at enhancing
effective management of the Organization. We strongly
encourage continuing such efforts to strengthen United
Nations accountability and its oversight mechanisms as
well as to promote the efficient use of its human
resources. System-wide coherence, particularly
regarding operational capabilities and humanitarian
assistance, should be high on the reform agenda. We
hope that such an approach will enhance the
Organization’s capacity to carry out its new tasks and
meet its new challenges, thus enhancing the authority
of the United Nations and its role in the international
system.
Poland’s commitments in the framework of the
United Nations are not made based on tactical
considerations. We are not calculating what we can
gain from this or that choice. We do not expect to make
political profits or economic gains. But we share a
sense of solidarity and responsibility with respect not
only to our own country but also to the entire
international community.
A system based on values and principles may not
be perfect, but it is likely to be more peaceful and, in
the long run, more conducive and responsive to the
needs of peoples. In that spirit, I hope that this
anniversary session will provide a strong impetus to
rebuild the community of shared values and enable us
to replace the global psychology of competition with a
spirit of cooperation.